Citation Nr: 0823369	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  04-23 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1967.

The instant appeal arose from an August 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which denied the claims for 
service connection for bilateral hearing loss and tinnitus.  
Correspondence from the veteran dated April 4, 2008, requests 
that his claims folders be transferred to the VARO in 
Atlanta, Georgia, as he moved to that area in 2007.

The appellant, in correspondence dated January 24, 2008, 
seems to have raised a claim to reopen a claim for service 
connection for post-traumatic stress disorder.  In addition, 
that correspondence might be interpreted as a notice of 
disagreement with the initial ratings assigned for his 
service-connected bilateral hearing loss and tinnitus.  These 
matters are therefore referred to the RO for appropriate 
action, including clarification of any notice of disagreement 
with the initial ratings assigned for service-connected 
bilateral hearing loss and tinnitus.  


FINDING OF FACT

As a rating decision of October 2007 granted service 
connection for bilateral hearing loss and tinnitus, the 
issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are resolved.  A controversy no 
longer exists regarding those matters.


CONCLUSION OF LAW

There is no longer before the Board of Veterans' Appeals 
(Board) an issue of fact or law pertaining to claims of 
entitlement to service connection for bilateral hearing loss 
or tinnitus.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.101 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record reflects that a rating decision in October 2007 
granted service connection for bilateral hearing loss and 
tinnitus, effective from November 23, 2001, the date of the 
veteran's original claim for benefits.  The issues of 
entitlement to service connection for bilateral hearing loss 
and tinnitus have therefore been rendered moot by the October 
2007 rating decision.  The RO provided the veteran with 
notice of the decision in November 2007.

The Board notes that the veteran has requested another 
hearing before a Veterans Law Judge sitting at the Atlanta, 
Georgia RO, with regard to these claims.  However, the 
mootness doctrine precludes further consideration of these 
matters as there no longer exists any case or controversy as 
to the claims for service connection for bilateral hearing 
loss and tinnitus which were originally denied in the August 
2002 rating decision.  Thomas v. Brown, 9 Vet. App. 269, 270 
(1996); 38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The situation here is 
analogous to that provided for in 38 C.F.R. § 19.38 with the 
October 2007 rating decision granting all benefits sought in 
the appeal of the August 2002 rating decision.  Hence, there 
remain no outstanding allegations of errors of fact or law 
for appellate consideration on these issues.  Accordingly, 
the appeal of the claims for service connection for bilateral 
hearing loss and tinnitus is dismissed.  




ORDER

Service connection for bilateral hearing loss and tinnitus 
having been granted in an October 2007 rating decision, the 
appeal of the denials of service connection for those claims 
in an August 2002 rating decision is dismissed.




____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


